Citation Nr: 1026368	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the Appellant's discharge from service 
is a bar to Department of Veterans Affairs benefits.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The appellant served on active duty in the military from July 
2001 to April 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

Although, as requested, the RO scheduled him for a Travel Board 
hearing in April 2010 before the undersigned Veterans Law Judge 
of the Board, the Veteran failed to report for the proceeding.  
He has not explained his absence or requested to reschedule the 
hearing.  Therefore, his hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The appellant served on active duty with the United States 
Navy from July 2001 to April 2004.  

2.  His service personnel records (SPRs) show he was discovered 
viewing child pornography on a government computer in a work 
center.  A subsequent investigation confiscated his computer and 
revealed he was guilty of viewing sexually explicit images of 
child pornography on a government computer.

3.  The appellant was administratively separated from service due 
to willful and persistent misconduct - specifically, viewing and 
downloading child pornography on a government computer.  His SPRs 
show he was discharged under "other than honorable conditions."  
His DD Form 214 lists the reason for his separation as 
"misconduct."  

4.  There is no competent and credible evidence indicating the 
appellant was insane at the time of the offenses that led to his 
discharge from service.

CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar 
to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Appellant's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
does not apply because the issue presented is solely of statutory 
and regulatory interpretation and/or the respective claim is 
barred as a matter of law in that it cannot be substantiated. 
 See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The appellant asserts he is entitled to VA benefits, as he was 
told he would be entitled to them if he agreed to plea guilty to 
charges leveled against him during service.  See June 2006 notice 
of disagreement (NOD).  He contends that 38 C.F.R. § 3.12(d) does 
not act as a regulatory bar to his eligibility to VA benefits.  
In particular, he asserts § 3.12(d) is inapplicable because he 
was not convicted of a felony and his misconduct was not 
persistent.  He essentially asserts that "I made a mistake" and 
that he "had an excellent record up until this incident."  
See his April 2005 statement.  

The appellant was administratively separated from service due to 
willful and persistent misconduct - specifically, viewing and 
downloading child pornography on a government computer.  His SPRs 
show he was discharged under "other than honorable conditions."  
His DD Form 214 lists the reason for his separation as 
"misconduct."  

The appellant's SPRs reveal he was discovered viewing child 
pornography on a government computer in a work center.  A 
subsequent investigation confiscated his computer and concluded 
he was guilty of viewing, downloading, and storing pictures of 
minors engaging in sexually explicit conduct and child 
pornography on a government computer.

A Special Court Martial convicted him of violating the Uniform 
Code of Military Justice (UCMJ), Article 92 (Failure to Obey 
Order or Regulation), for one specification of viewing child 
pornography on a government computer.  The special court martial 
also convicted him of violating the UCMJ, Article 134 (General 
Article), for two specifications of possessing a computer with 
minors engaging in sexually explicit conduct and/or child 
pornography.  Consequently, the tribunal sentenced him to six 
months' confinement, forfeiture of two-thirds of his monthly pay 
for six months, reduction in paygrade, and significantly, 
a "bad-conduct discharge."  However, as a result of a pre-trial 
plea bargain agreement, the "bad-conduct discharge" was 
suspended.  Also, his six-month confinement was suspended, so 
that he ultimately served less than 3 months in confinement.

Based on the findings of the special court martial and the 
severity of his offenses, the Veteran however was 
administratively separated with an Other than Honorable (OTH) 
characterization of his discharge from service.  His 
administrative separation processing note states "separation by 
reason of misconduct-commission of a serious offense."  
Altogether, his SPRs clearly show he engaged in willful and 
persistent misconduct.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2009).  
The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. 
§§ 101(2) and (24) (West 2002); 38 C.F.R. § 3.1(d) (2009).  


A discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a) (2009).  The designation of the discharge as honorable by 
the service department is binding on VA as to character of 
discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  (1) statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The latter are 
especially applicable here.  

As to the regulatory bars, a discharge or release because of one 
of the offenses specified under 38 C.F.R. § 3.12(d) is considered 
to have been issued under dishonorable conditions.  In 
particular, a discharge from military service because of willful 
and persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge 
because of a minor offense will not be considered willful and 
persistent misconduct if service was otherwise honest, faithful, 
and meritorious.  Id.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances will 
not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

As a whole, the Board finds that the evidence, especially in the 
absence of any known mitigating circumstances, is tantamount to 
willful and persistent misconduct.  
Despite his protestations to the contrary, the circumstances of 
service and entitlement are determined by the character of the 
final termination of such active service.  See 38 C.F.R. § 
3.13(b).  And, here, he was administratively separated from 
service due to willful misconduct due to viewing child 
pornography and sexually explicit images of minors, shortly 
following special court martial and subsequent confinement until 
shortly before his administrative discharge.  

Nonetheless, the evidence indicates he viewed and stored child 
pornography on more than one occasion.  As mentioned, the special 
court martial also convicted him for violating the UCMJ, Article 
134 (General Article), for two specifications of possessing a 
computer with minors engaging in sexually explicit conduct and/or 
child pornography.  It appears he downloaded pictures to his 
government computer on "diverse occasions" over the course of 
several days in 2003.  In the absence of any further evidence 
supporting his contentions, the Board must conclude that his 
conduct was persistent.  

The Board therefore finds that the appellant's serious offenses 
of viewing, downloading, and storing child pornography and 
sexually explicit images of minors during service, and on a 
government computer at that, clearly reflected a pattern of both 
willful and persistent misconduct.  They are not minor offenses.  
Rather, his punishments reflect serious offenses, especially his 
special court martial that eventually resulted in a suspended 
sentence of six months confinement for violations of two separate 
articles of the UCMJ.  

There is an exception to the statutory and regulatory bars for VA 
benefits.  If it is established that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, then he shall 
not be precluded from benefits under laws administered based on 
the period of service from which he was separated.  
See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  But mental 
illness is not identical to insanity.  Beck v. West, 13 Vet. App. 
535, 539 (2000).  Instead, there must be competent evidence 
establishing the appellant was insane at the time of the offenses 
in question leading to the other than honorable discharge.  Zang 
v. Brown, 8 Vet. App. 246, 254 (1995).  Significantly, the burden 
is on the appellant to submit competent medical evidence that he 
was insane at the time of his offenses.  Stringham v. Brown, 8 
Vet. App. 445, 449 (1995).

There is no evidence, let alone contention, that the Veteran was 
insane at the time of the offenses in question.  To the point, 
there is simply no clinical finding that he was ever "insane" 
while viewing child pornography.  

So for these reasons and bases discussed, the Board finds that 
the appellant's discharge under other than honorable conditions 
is a regulatory bar to his receiving VA benefits.  Consequently, 
he has no legal entitlement to VA benefits based on disease or 
injury incurred in service, and his claim must be denied as a 
matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The character of the appellant's discharge from service is a bar 
to VA benefits.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


